   Case 4:20-cv-01211-P Document 25 Filed 03/17/21        Page 1 of 6 PageID 148



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

MERCION CLIFFTON FREEMAN,   §
                            §
     Plaintiff,             §
                            §
v.                          §                   Civil Action No. 4:20-cv-01211-P-BP
                            §
AMERICAN CREDIT ACCEPTANCE, §
LLC,                        §
                            §
     Defendant.             §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      This is an action by Plaintiff Mercion Cliffton Freeman (“Freeman”) seeking

damages for American Credit Acceptance LLC’s (“ACA”) alleged violation of the Fair

Credit Reporting Act (“FCRA”), defaming him, and causing willful injury. See ECF No.

1. This action was referred to the United States Magistrate Judge Hal R. Ray Jr., for

submission to this Court of findings, conclusions and recommendations (“FCRs”) pursuant

to 28 U.S.C. § 636(b)(1)(B). On December 31, 2020, Judge Ray submitted findings and

conclusions and recommended that the Court grant ACA’s Motion to Compel Arbitration

and Dismiss Proceedings. See ECF Nos. 7, 20. Freeman timely filed objections to the

FCRs. ECF No. 21.

      The Court reviewed the Magistrate Judge’s FCRs and finds that Freeman’s

objections lack merit. For the reasons set forth below, the Court OVERRULES Freeman’s

objections and ADOPTS and incorporates herein Magistrate Judge’s FCRs. ECF No. 20.

Accordingly, the Court GRANTS ACA’s Motion to Compel Arbitration and Dismiss
   Case 4:20-cv-01211-P Document 25 Filed 03/17/21                Page 2 of 6 PageID 149



Proceedings (ECF No. 7), ORDERS the parties to engage in arbitration pursuant to the

Contract’s arbitration provisions, and DISMISSES this action WITH PREJUDICE.

                                      BACKGROUND 1

       This case began on September 10, 2020 when Freeman filed his original petition in

the Justice Court of Tarrant County, Texas. ECF No. 1 at 1. Freeman sued ACA for

allegedly violating the FRCA, defaming him, and causing willful injury. ECF No. 1-2 at

2. Specially, Freeman alleged that ACA “refused to correct information after being

provided proof of inaccuracy” on his credit report. ECF No. 1-3 at 3. ACA timely removed

the case on November 5, 2020. ECF No. 1.

       The facts underlying the case are as follows. On June 20, 2016, Freeman entered a

written Retail Installment Sales Contract (“Contract”) to buy a used 2006 Lexus GS300

from an AutoNation dealership in Frisco, Texas. ECF No. 9 at 8–9. ACA provided the

financing in the principal amount of $14,235.03. Id. The Contract included an arbitration

clause. Id. After ACA financed Freeman’s purchase, the dealership sold, transferred, and

assigned all its rights, title, and interests in the Contract to ACA, as provided in the

Contract. Id. at 5.

       Freeman alleges that ACA reported erroneous information on his credit profile

provided to credit bureaus and violated the FCRA by failing to respond to a letter




       1
        Since Freeman has not objected to the factual background in the “Statement of the Case”
section of the FCRs, the Court adopts the Magistrate’s rendition of the relevant facts and briefly
summarizes them herein. See Duke v. Colvin, No. 5:16-CV-151-DAE, 2016 WL 6651394, at *1
(W.D. Tex. Nov. 10, 2016).
                                               2
   Case 4:20-cv-01211-P Document 25 Filed 03/17/21             Page 3 of 6 PageID 150



requesting a “Validation of Debt.” ECF No. 16 at 4. Specifically, Freeman contends that

ACA violated 15 U.S.C. § 1681 by failing to respond to his letter within thirty days,

reporting fraudulent information to the credit bureaus, defaming his character, and denying

him due process. Id. He claims that ACA’s actions lowered his credit score “injuring [his]

[c]redit [w]orthiness, relationships, friendships, career opportunity advancement, and inter

alia.” Id. at 5.

       Freeman claims to have received a letter from ACA in which it allegedly admitted

that it had reported inaccurate information. Id. Freeman states that ACA then continued to

report inaccurate information even after it sent its “letter of proof.” Id. In response to the

allegedly false information that was reported, Freeman filed a complaint with the

Consumer Financial Protection Bureau (“CFPB”) on September 14, 2019. Id. Freeman

alleges that on November 13, 2019, ACA responded, “openly admitting there was

deceptive and fraudulent practices on the Contract.” Id. He further contends that ACA’s

response admitting fraud voids the entire Contract, including the arbitration agreement. Id.

Freeman argues that the Contract, and therefore the arbitration clause, is voided due to

“[f]raudulent ([f]orgery) activities” he discovered on August 21, 2019. ECF No. 16 at 4.

He claims that ACA confirmed the forgery in a letter he received from it as well as in its

response to the complaint that he filed with the CFPB. Id.

       ACA contends that federal law requires Freeman to arbitrate his claims in

accordance with the arbitration clause contained in the Contract. ECF No. 8 at 2. In support

of its Motion to Compel Arbitration, ACA submitted copies of the Contract signed by

                                              3
   Case 4:20-cv-01211-P Document 25 Filed 03/17/21             Page 4 of 6 PageID 151



Freeman, which contains an arbitration clause. See ECF No. 9. Pursuant to the arbitration

provision, Freeman agreed that either party may choose to have any dispute decided by

binding arbitration and not by a court action. ECF No. 9 at 11. The arbitration clause also

provides that any arbitration “shall be governed by the Federal Arbitration Act (9 U.S.C. §

1) and not by any state law concerning arbitration” and contains a venue provision that

requires claims to be arbitrated in New York, New York. Id. The arbitration clause

specifically invokes the Federal Arbitration Act (“FAA”), and Freeman does not dispute

this fact. The Court therefore determines whether the FAA applies to Freeman’s claims

against ACA.

       United States Magistrate Judge Hal R. Ray, Jr. issued his FCRs on December 31,

2020, recommending that the Court grant ACA’s Motion to Compel Arbitration and

Dismiss Proceedings. See FCRs. Freeman timely filed his objections. See Objection. The

FCRs and Objection are ripe for the Court’s review.

                                  LEGAL STANDARD

       Any party who objects to any part of a magistrate judge’s findings, conclusions, and

recommendation must file specific written objections within fourteen days after being

served with a copy. See 28 U.S.C. § 636(b)(1)(B) and FED. R. CIV. P. 72(b)(1). In order to

be specific, an objection must identify the specific finding or recommendation to which

objection is made, state the basis for the objection, and specify the place in the magistrate

judge’s Findings, Conclusions, and Recommendation where the disputed determination is

found. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996) (en

                                             4
   Case 4:20-cv-01211-P Document 25 Filed 03/17/21             Page 5 of 6 PageID 152



banc). An objection that merely incorporates by reference or refers to the briefing before

the magistrate judge is not specific. Id. Failure to file specific written objections will bar

the aggrieved party from appealing the factual findings and legal conclusions of the

magistrate judge that are accepted or adopted by the district court, except upon grounds of

plain error. Id.

                                        ANALYSIS

       Freeman’s litany of objections consists of nothing beyond reiterating pleadings and

grievances he filed before the Magistrate. Compare Answer, ECF No. 16 at 2 (arguing that

ACA forged his signature), and Obj. at 1–2 (arguing the same), with FCRs at 4–5

(addressing Freeman’s forgery arguments). Freeman makes no specific objection to the

FCRs beyond echoing the exact arguments put before and rejected by Judge Ray. Thus,

Douglass mandates that the FCRs be reviewed under plain error. 79 F.3d 1417. Finding

none, the Court finds that Freeman’s Objections should be and hereby are OVERRULED.

                                      CONCLUSION

       Following the Court’s review of the FCRs, record, and objections, the Court finds

that the FCRs are correct and free from plain error. Accordingly, Freeman’s Objections are

hereby OVERRULED and Judge Ray’s recommendation is ADOPTED. ECF No. 20.

Consequently, the Court GRANTS ACA’s Motion to Compel Arbitration (ECF No. 7) and

the parties are ORDERED to arbitrate all claims in accordance with the arbitration

provisions in the Contract. Finally, Freeman’s claims are DISMISSED with prejudice.




                                              5
Case 4:20-cv-01211-P Document 25 Filed 03/17/21   Page 6 of 6 PageID 153



   SO ORDERED on this 17th day of March, 2021.




                                   6
